 1

 2

 3
                                      UNITED STATES DISTRICT COURT
 4                                   WESTERN DISTRICT OF WASHINGTON
                                               AT SEATTLE
 5
     BRUCE CORKER d/b/a RANCHO ALOHA,                 CIVIL ACTION NO. 2:19-cv-00290
 6   et al.,
                                                      ORDER STAYING CASE DEADLINES
 7                     Plaintiffs,                    AS TO DEFENDANT COPPER MOON
                                                      COFFEE, LLC
 8   v.
 9   COSTCO WHOLESALE CORPORATION, et
     al.,
10

11            Defendants.
12

13

14            Plaintiffs have filed a Notice of Settlement with Defendant Copper Moon Coffee, LLC.

15   All case deadlines with respect to Copper Moon Coffee, LLC, are STAYED. This order does not

16   affect any deadlines as applied to any other Defendants.

17
              Dated this 30th day of March, 2020.
18

19
                                                  A
20                                                Robert S. Lasnik
                                                  United States District Judge
21
     Presented by:
22
     LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
23
            /s/ Andrew R. Kaufman
24   Andrew R. Kaufman (pro hac vice)
     222 Second Ave South, Suite 1640
25   Nashville, TN 37206
     Telephone: 615-313-9000
26   Email: akaufman@lchb.com

                                                                LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
     ORDER
                                                                            222 Second Avenue South, Suite 1640
     CASE NO. 2:19-CV-00290-RSL
                                                                                            Nashville, TN 37206
     1956387.1
                                                                            Tel. 615.313.9000 • Fax 615.313.9965
     #1260616 v1 / 72448-001
 1
     KARR TUTTLE CAMPBELL
 2
     Paul Richard Brown, WSBA #19357
 3   Nathan T. Paine, WSBA #34487
     Daniel T. Hagen, WSBA #54015
 4   Andrew W. Durland, WSBA #49747
     Joshua M. Howard, WSBA #52189
 5   701 Fifth Avenue, Suite 3300
     Seattle, Washington 98104
 6   206.223.1313
     npaine@karrtuttle.com
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
                                             LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
     [PROPOSED] ORDER
                                                         222 Second Avenue South, Suite 1640
     CASE NO. 2:19-CV-00290-RSL        -2-                               Nashville, TN 37206
     1956387.1
                                                         Tel. 615.313.9000 • Fax 615.313.9965


     #1260616 v1 / 72448-001
